DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0057, line 6, “into” should be changed to --onto--.
In paragraph 0057, line 9, “sewing part 174” should be changed to --cover part 170--.
In paragraph 0071, line 6, “are” should be changed to --is--. 

In paragraph 0076, line 5, “sewing part 174” should be changed to --cover part 170--.
In paragraph 0076, line 6, “sealing cover part 170” should be changed to --cushion sheet part 110--.
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  In line 2, “seat” should be changed to --sheet--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In line 3, “the second” should be changed to --second--.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In line 2, “seat” should be changed to --sheet--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  In line 1, “comprising” should be changed to --further comprising--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 does not accurately describe applicant’s invention because the partition sheet parts 130 are not folded in half when the second sewing part 150 is applied. Each partition sheet part 130 is in a flat, unfolded state when the second sewing part 150 is applied. Also, the pocket sheet part 120 and the partition sheet parts 130 are not superposed on each other when the second sewing part 150 is applied, as suggested in lines 10-12. They are positioned next to each other when the second sewing part 150 is applied. This rejection could be overcome by amending lines 11-12 as follows: 
superposed ends of the partition sheet parts in a state in which the pocket sheet part is folded in half; and
Claim 11 does not accurately describe applicant’s invention because the pocket sheet part 120 and the partition sheet parts 130 are not superposed on each other when the second sewing part 150 is applied, as suggested in lines 9-10. They are positioned next to each other when the second sewing part 150 is applied. This rejection could be overcome by amending lines 9-10 as follows:
superposing ends of the pocket sheet part and superposing ends of the partition sheet parts, and connecting the 10superposed ends of the pocket sheet part and the superposed ends of the partition sheet parts using a second sewing part;
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as suggested above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/Primary Examiner, Art Unit 3616